Citation Nr: 9912075	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-06 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis

INTRODUCTION

The veteran served on active duty from December 1954 to 
November 1957 and from September 1959 to October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Board remanded this case in January 
1996 for additional development.  Following the requested 
development by the RO, the veteran, in a signed statement in 
August 1998, withdrew all claims except the PTSD claim.  


FINDINGS OF FACT

1.  The veteran has been given diagnoses of PTSD in the past; 
on current examination, no psychiatric diagnosis was made.

2.  PTSD is not medically demonstrated


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for entitlement to service connection for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a). 

In terms of deciding this issue, the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed.  The RO has procured the veteran's Army personnel 
records and has obtained from the United States Armed 
Services Center for Research of Unit Records (USASCRUR) a 
copy of an Operation Report submitted by the 326th Medical 
Battalion for the period May 1-October 31, 1971, and a copy 
of a record submitted by the U.S. Army Drug Treatment Center, 
Cam Ranh Bay.  The veteran was assigned to these units during 
his service in Vietnam.  The RO has also attempted to obtain 
lay evidence from the veteran's former superior officer in 
Vietnam and has suggested to the veteran that he attempt to 
locate other individuals who might be able to corroborate his 
stressors.  Finally, pursuant to Board remand in January 
1996, the veteran was afforded another VA psychiatric 
examination.  In view of these efforts, the Board concludes 
that VA has fulfilled its duty to assist.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).  A clear diagnosis 
of PTSD has been defined as a current, unequivocal diagnosis 
and which, unless evidence shows to the contrary, must be 
presumed to have been made in accordance with the applicable 
DSM criteria as to both adequacy of the symptomatology and 
the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The Board will first address the existence of an inservice 
stressor.  In this regard, the record does not show that the 
veteran engaged in combat with the enemy.  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  While he was awarded a Bronze 
Star Medal, this was for meritorious service, not combat.  In 
view of the fact that he did not engage in combat with the 
enemy, his testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Such 
testimony must be sufficiently corroborated by service 
records to establish the occurrence of the stressor for 
service connection purposes.  West v. Brown, 7 Vet. App. 70 
(1994).

The record shows that the veteran served as executive officer 
of a medical company in the Republic of Vietnam from July 
1971 to December 1971 and as commanding officer of a drug 
treatment center in Cam Ranh Bay from January 1972 to April 
1972.  He reports that in these capacities, he took care of 
the dead, filled out death certificates, and put bodies in 
bags.  A January 1998 statement from USASCRUR indicates that 
the veteran's service in Company A of the 326th Medical 
Battalion would have involved treating patients who were 
sick, injured, and wounded in action.  It "is likely that he 
witnessed and, at times, assisted, with casualties."  In the 
Board's judgment, this statement from USASCRUR provides 
sufficient corroboration of the occurrence of one of the 
stressors alleged.

The Board will next address the matter of whether there is a 
clear diagnosis of PTSD.  The veteran's service medical 
records are negative as to any neuropsychiatric diagnosis, 
apart from a diagnosis of psychoneurosis, anxiety reaction, 
noted on the examination for service enlistment in November 
1954.  The first evidence of a possible psychiatric problem 
was reported in a May 1992 mental health services 
consultation from MacDill Air Force Base.  The examiner 
provided no diagnosis, but did discuss with the veteran the 
presence of anger, depressive symptoms, and heavy alcohol 
use. 

A March 1993 VA outpatient consultation report disclosed a 
medical history of the veteran's discovery of PTSD symptoms 
one year previously.  At that time, Desert Storm/Shield was 
activated, and he thought he might be called up.  He stated 
that he had been depressed for four years, but had felt good 
for the past month.  The impression was PTSD; atypical dream 
anxiety; and restless leg syndrome.  

An April 1993 consultation report from a VA mental health 
clinic disclosed that the veteran, who was self-employed, had 
developed a sleep disturbance at the time of Desert Storm, 
but had experienced depression, lassitude, and loss of 
interest two years before that.  He had responded to the 
onset of Desert Storm with grief and interest in Vietnam 
veterans' activities.  He had been a career medical officer 
in the Army for 20 years.  The assessment was delayed PTSD 
and resolving depression.  A VA progress note the following 
June added that the veteran was to be referred to a contract 
counseling program.

In December 1993, the veteran reported to the Sarasota Vet 
Center upon the recommendation of a doctor at VA Fort Myers 
under the impression that he would be meeting with a private 
fee-based counselor.  Upon discovering that such was not the 
case, he abruptly ended the interview.  The counselor noted 
that this apparent miscommunication had increased his 
agitation.  He had appeared not to have been aware of what 
treatment for PTSD consisted of or possibly even whether he 
needed or would benefit from it. 

In May 1994, the veteran was afforded his first VA post-
traumatic stress disorder examination.  His reported history 
noted that he had been an officer in Vietnam from 1971 to 
1972, but that he did not recall a lot of detail about his 
service experiences.  Around the time of Desert Storm he 
began to have uncontrollable crying spells and went to a VA 
outpatient clinic where he was told he had classic signs of 
PTSD.  He stated that he was part of a medical unit where he 
was involved with dead bodies, many of them charred.  
Although this was a very difficult situation for most of his 
subordinates, it had not been problematical for him.  

A succinct summary of the veteran's history, as provided by 
the examiner, noted that the veteran had seemed to behave 
marginally after he got out of service, but that when he 
received orders to report during Desert Storm, he began to 
feel he might have to go into the service.  He became very 
depressed and started crying.  He began to wonder what was 
wrong with him and was told that he had PTSD.  He then 
recalled that, as an officer in a medical unit in Vietnam, he 
had had to take care of charred and fragmented bodies of 
American soldiers.  He stated that most people did not want 
to do this, but that he did it without hesitation.  

The examiner opined that the veteran had been avoiding these 
thoughts and feelings about this particular experience until 
Desert Storm aroused his reaction, making him feel less 
detached and estranged from others and more spontaneous.  He 
had had dreams that he was unable to recall, which were 
probably related to his painful experience, especially 
handling the dead bodies.  He appeared comfortable in 
relating the stressor about handling dead bodies in Vietnam.  
The Axis I diagnosis was PTSD, which was atypical but 
definitely present.  He appeared to be resolving the problem 
himself, having coped with it by denying it, at least until 
he thought he was going to be re-inducted into service during 
Desert Storm. 

Pursuant to VA remand, a VA Compensation and Pension PTSD 
examination in March 1998 referred to the veteran's reported 
stressor of sorting bodies and tracking vehicle deaths as a 
medical officer in Vietnam.  Although he had done this for 
two to three months, he did not experience the work as 
particularly traumatic.  After retirement from the military, 
he reportedly had become angry, hostile, intolerant, and 
depressed, with no motivation.  He experienced flashbacks, 
nightmares which he was unable to remember, and shunned 
physical contact with his children.  After Desert Storm, he 
realized he could be called back at any time and might have 
to return to war.  He then began to have uncontrollable 
crying spells and a sleep disorder, of which he had no 
memory.  He started reading about PTSD, immersing himself in 
movies about Vietnam, thinking about Vietnam, and essentially 
conducting his own brand of therapeutic flooding.  Since that 
time his anger had dissipated.  He now considered himself as 
basically healthy.  He reported drinking two six-packs of 
beer a day, but believed that this had never interfered with 
his life or resulted in any bad effects.  

Following mental status examination, the examiner was unable 
to provide a diagnosis of PTSD, as the veteran, having no 
overt symptoms or disturbance, did not meet the DSM criteria 
for any psychiatric diagnosis.  

The veteran was also afforded a special VA PTSD examination 
in June 1998.  He had previously been interviewed by this 
examiner in March 1998, but had then denied any 
psychopathological symptoms.  The veteran presented at this 
time with a much angrier demeanor, but still denying any 
suggestive distress, although he pointed out certain 
behaviors which he had been told by others were not normal. 
The examiner stated that, pursuant to Board remand, he had 
been requested to review the claims file and address the 
prior diagnosis of atypical PTSD.  He explained, first, that 
there is no such diagnosis as atypical PTSD in current 
terminology.  Although an atypical notation was used in the 
past when the patient did not meet all of the criteria for a 
certain disorder, the provision is now made for this 
eventuality by the NOS (not otherwise specified) notation; 
however, there is no PTSD NOS diagnosis in DSM IV.  
Therefore, if a patient does not meet very specific criteria, 
he cannot be diagnosed as having PTSD.  The examiner pointed 
additionally to the veteran's statements that since the PTSD 
diagnosis in 1994, he had done extensive reading about the 
disorder and successfully treated himself, to the extent that 
no problematic symptoms remained.  

To be certain of his diagnosis, the examiner had requested 
that the veteran return to take the MMPI 2 in order to get 
documentation which could prove helpful to his claim.  The 
veteran refused.  Symptoms on this examination were an angry 
demeanor, poor concentration which was unrecognized by the 
veteran, and nightmares with sleep disturbance of which he 
had no memory.  The examiner accepted the truthfulness of the 
veteran's reported trauma during his service in Vietnam.  He 
thought it very likely that these memories had been 
suppressed and repressed and that denial was functioning 
quite well in insulating him.  Since he was still denying 
subjective distress and social or occupational dysfunction 
from his symptoms, he technically did not meet the criteria 
for this disorder or any other neuropsychiatric disorder.  

The most significant factor in a thorough analysis of the 
above medical evidence is that the two recent psychiatric 
examinations, which had clearly been conducted in accordance 
with DSM criteria, failed to reveal the presence of PTSD.  
Therefore, the veteran fails to meet the Cohen definition of 
having a current, unequivocal diagnosis.  A review of the 
earlier March and April 1993 consultations finds them far 
less probative with respect to diagnosis than the two recent 
examinations.  The 1993 consultations apparently were based 
principally on outpatient evaluation, without reference to 
the claims file.  As to the May 1994 examination, as 
emphasized by the most recent examiner, the diagnosis was not 
in accordance with the requirements of DSM IV. 

Although the Board has found the existence of an inservice 
stressor has been sufficiently corroborated, the Board does 
not find the clear diagnosis of PTSD necessary to establish 
service connection.  In fact, the weight of the evidence 
shows that the veteran does not suffer from PTSD.  
Accordingly, the claim is denied.  


ORDER

Service connection for PTSD is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

